Order granting defendants’ motion to vacate deficiency judgment and providing for the entry of a new judgment, if in fact there be a deficiency, when the actual value of the mortgaged premises is determined, affirmed, with ten dollars costs and disbursements. (1) Assuming that the situation does not come within the statute, the right to afford the relief accorded to the defendants is within the inherent power of the court under the facts and circumstances disclosed herein. (Monaghan v. May, 242 App. Div. 64.) (2) This view obtains independently of the possible propriety of holding that the statute is applicable, under the doctrine of Westchester Trust Co. v. Fox (243 App. Div. 582). Lazansky, P. J., Young, Carswell, Seudder and Johnston, JJ., concur.